                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

TEXTRON AVIATION INC.,

                                 Plaintiff,

v.                                                        Case No. 18-1187-JWB

SUPERIOR AIR CHARTER, LLC,

                                 Defendant.


                                               ORDER

        Textron Aviation Inc. (“Textron”), the plaintiff and counterclaim defendant, has

filed a motion to continue deadlines set in the amended initial scheduling order1 and to stay

its time to respond to discovery served by Superior Air Charter, LLC (“Superior”), the

defendant and counterclaim plaintiff (ECF No. 35). The motion is granted in part and

denied in part.

        On June 6, 2019, the court entered the amended initial scheduling order, which

required the parties to confer by June 28, 2019, and to submit a report of their planning

conference (along with initial disclosures) by July 9, 2019.2 On June 24, 2019, Superior

filed an answer and counterclaim, which added three parties to the action (Cessna Finance




        1
            ECF No. 27.
        2
            Id. (citing Fed. R. Civ. P. 26(a),(f)).
                                                      1
O:\ORDERS\18-1187-JWB-38.docx
Corporation, Cessna Aircraft Company, and Donald Beverlin).3 Thus, although Textron

and Superior conferred on June 27, 2019, the three new parties had not yet been served

with the counterclaim and did not participate in the conference.

        Textron and Superior agree the deadlines set in the amended initial scheduling order

should be reset to allow the recently joined parties to participate in developing a discovery

plan and case-management deadlines for this case.         Superior suggests the court set

deadlines that correspond with deadlines set in another case pending in this court, Cessna

Finance Corp. v. JS CJ3, LLC., No. 18-1095-EFM-KGG, which involves most of the same

parties and counsel, and similar claims (“the related case”). The court has reviewed the

filings in both cases and agrees efficiency dictates a resetting of deadlines. The new

deadlines are as follows:

    • The undersigned U.S. Magistrate Judge, James P. O’Hara, and the U.S. Magistrate

        Judge assigned to the related case, Kenneth G. Gale, will conduct a joint scheduling

        conference by telephone on August 13, 2019, at 2:00 p.m. Counsel will call 1-888-

        363-4749 and enter access code 5407703 to participate in the conference. Counsel

        should be prepared to discuss whether the two cases should be consolidated,

        coordinated, or managed on completely separate tracks.




        3
            ECF No. 30.
                                             2
O:\ORDERS\18-1187-JWB-38.docx
    • As required by Rule 26(f), all parties named in this action must confer and submit a

        planning report and Rule 26(a) initial disclosures by August 8, 2019.4

        Textron’s second request in the instant motion is that its deadline to respond to

document requests served by Superior on July 1, 2019, be stayed. This request is denied.

Because Textron and Superior have participated in a conference under Rule 26(f), the

discovery is permitted under Rule 26(d)(1),(2) and Fed. R. Civ. P. 34(b)(2)(A). Although

Textron states it plans to file a motion to dismiss Superior’s counterclaim (to which most

of the document requests are related), it is not the general practice of this court to stay

discovery pending the resolution of a dispositive motion. All this being said, Superior has

stated it “will not oppose reasonable extensions of time to respond to discovery,”5 and the

parties may be able to reach a stipulation under Fed. R. Civ. P. 29(b) that extends Textron’s

time to respond.

        IT IS THEREFORE ORDERED that Textron’s motion is granted in part and denied

in part as discussed herein. Textron is ordered to provide a copy of this order to Cessna

Finance Corporation immediately upon its counsel’s entry of appearance.

         Dated July 17, 2019, at Kansas City, Kansas.




        4
         The court recognizes this date is two days after the deadline set in the related case
but sets it to account for the August 6, 2019 answer deadline of one of the parties in this
case. See ECF No. 45.
        5
            ECF No. 38 at 3.
                                              3
O:\ORDERS\18-1187-JWB-38.docx
                                     s/ James P. O=Hara
                                    James P. O=Hara
                                    U.S. Magistrate Judge




                                4
O:\ORDERS\18-1187-JWB-38.docx
